Citation Nr: 0835877	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-09 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the US Marine 
Corps from February 1969 to December 1970.  He served in the 
Republic of Vietnam where he earned a Combat Action Ribbon 
(CAR).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran served in Vietnam during the Vietnam Era 
Conflict.

3.  While in Vietnam, the veteran earned a Combat Action 
Ribbon for combat against the enemy in a hostile situation.

4.  The VA medical records show a provisional diagnosis of 
PTSD being provided by a social worker.

5.  Two VA doctors have concluded that the veteran is not 
currently suffering from PTSD.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in letters from the RO dated February 2005 and 
February 2007.  These letters informed the appellant of what 
evidence was required to substantiate the claim for service 
connection, and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  The RO was 
informed that the veteran was in receipt of Social Security 
Administration (SSA) benefits.  After finding this out, the 
RO obtained the veteran's SSA records including the decisions 
issued by the SSA.  Those records have also been included in 
the claims folder for review.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure the necessary medical and other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  In this instance, the veteran underwent 
two psychiatric examinations by two separate health care 
workers.  Those examination results have been included in the 
claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in a Dingess-specific letter sent to the veteran by 
the RO in March 2006.  This letter specifically discussed the 
subject matter of Dingess and how the Dingess claim could 
affect the veteran's case.  Because this notice has been 
provided, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2007).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

The veteran's claimed stressors are related to combat and 
being fired upon by the enemy.  The veteran was in Vietnam 
for nearly one year.  During that time, he was involved in 
Operation Herkimer Mountain, Operation Arlington Canyon, and 
Operation Georgia Tar.  His military occupational specialty 
(MOS) was that of a basic rifleman (infantry).  He was 
awarded the following decorations: Vietnam Service Medal with 
Service Star, the National Defense Service Medal, and the 
Combat Action Ribbon.  Although the veteran was in Vietnam 
and while he did participate in three offensives while 
stationed there, the record also shows that he was not 
wounded in combat.  However, as noted above, he was awarded a 
personal or unit valour award - the Combat Action Ribbon.  
Such a ribbon indicates that the veteran fired his personal 
weapon at the enemy.  Because of his participation in several 
offensives, due to his exposure to combat-type situations, 
and because he was issued a Combat Action Ribbon, it is 
conceded that the veteran was exposed to stressors related to 
combat.  See Pentecost v. Principi, 16 Vet. App. 124 (2004).

However, being exposed to stressors is not, in and of itself, 
enough to establish service connection for PTSD.  Eligibility 
for a PTSD service connection award requires an actual and 
not a provisional diagnosis of post-traumatic stress 
disorder.

During the course of this appeal, the veteran has undergone a 
number of psychiatric examinations and he has received mental 
health treatment from the local VA Medical Center (VAMC).  
The Board would note that in nearly all of the VA treatment 
records, the veteran has been diagnosed as suffering from 
problems related to alcohol or other physical ailments not 
related to his military service.  

The Board believes that the two most recent VA psychiatric 
examinations that were accomplished in March and April 2005 
provides the most detailed and far-reaching assessment of the 
veteran.  The exams were accomplished by two different mental 
health care providers (a psychiatrist and a psychologist) who 
reviewed the veteran's extensive record prior to diagnosing 
the veteran.  Unlike the social worker who provided her 
opinion in thirty minutes and without a review of the record, 
the psychiatrist and psychologist observed the veteran for an 
extended period of time and thoroughly questioned him with 
respect to his mental disorder.  It was after that 
observation that the two doctors gave their detailed 
evaluation of the veteran.

Upon completion of their examination, both doctors wrote that 
the veteran was not suffering from PTSD.  Moreover, the 
doctors found that the veteran had a number of acute 
psychiatric problems but that these symptoms were more likely 
than not related to the veteran's long-term alcohol problems.  
Instead of diagnosing the veteran as suffering from PTSD, the 
examiners diagnosed the veteran as suffering from the 
following:  personality disorder, alcohol-inducted mood 
disorder, and alcohol dependence.  The doctors concluded 
their report by stating that the veteran's claim was without 
merit, at least from a medical point of view.

As reported above, the veteran's VA medical treatment records 
have been obtained in conjunction with his claim.  These 
records, stemming from the early 2000s to the present, show 
that the veteran received treatment over the years for 
various physical ailments along with treatment for his 
alcohol dependence.  

It is noted that at one point, a social worker hypothesized 
that the veteran should be treated for manifestations of 
PTSD.  This occurred in January 2005.  The social worker did 
not provide a discussion on how she concluded that the 
veteran was suffering from PTSD.  More importantly, the 
social worker did not note whether the veteran's purported 
PTSD was due to or caused by his military service or due to 
or caused by post-service incidents.  

The resolution of this case hinges on whether there is 
adequate medical evidence of an actual disability that may be 
associated with the veteran's military service.  The Board 
has the duty to assess the credibility and weight to be given 
the evidence relative to this issue.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 1 
Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

A doctor and a psychologist have opined that the veteran does 
not now suffer from PTSD.  A social worker has intimated the 
opposite - that the veteran does exhibit PTSD symptoms and 
manifestations.  The social worker's opinion appears to have 
been based solely on statements provided by the appellant.  
There is no indication that the social worker reviewed the 
veteran's claims folder or his service medical treatment 
records.  Moreover, the social worker did not provide any 
corroborative treatises or excerpts that would give her 
statement more credibility.  Additionally, the social worker 
failed to discuss the veteran's other psychiatric flaws and 
conditions.  It is unclear to the Board, based on the scant 
information provided by the social worker, whether the 
veteran's post-service experiences may have caused or 
resulted in a provisional diagnosis of PTSD.  The note on the 
treatment record itself does not provide underlying reasons 
and bases for its conclusion other than the veteran's 
reported history.  As such, the Board finds the statement 
from the social worker inconclusive and speculative.  It is 
not definitive in proving the claim.  The assertion is deemed 
to be of limited weight as the statement fails to assert a 
medical basis upon which the suppositions have been 
predicated thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  It is the conclusion of the Board that the 
hypothesis lack significant probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 
2002).  In the absence of proof of present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (Interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of PTSD that is related to a 
verified stressor.  While it is clear that the veteran has 
psychiatric problems, they do not include PTSD.  Moreover, 
while the veteran believes that he meets the diagnostic 
criteria for PTSD, he, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
diagnosis of PTSD has not been given.  Without such a 
diagnosis, entitlement to service connection may not be 
established.  The Board finds therefore that there is not 
sufficient evidence to place the evidence in equipoise as to 
whether the veteran suffers from PTSD related to his military 
service.  On the basis of these findings and following a full 
review of the record, the Board concludes that the record 
does not show that the veteran has PTSD related to his 
experiences while in the military, and service connection for 
PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


